605 So. 2d 154 (1992)
Lief GORDIN, Appellant,
v.
GORDIN INTERNATIONAL, INC., et al., Appellees.
No. 92-1322.
District Court of Appeal of Florida, Fourth District.
September 9, 1992.
*155 Usher Bryn, Aventura, for appellant.
No appearance for appellees.
PER CURIAM.
The husband appeals from an order confirming a general master's report. There was no written record or recording of the master's hearing as required by 1.490(f), Florida Rules of Civil Procedure. Although the general master did make some sketchy, handwritten notations of the proceeding, these were patently insufficient to constitute a record of the evidence. Nevertheless, the trial court accepted the master's report, noting some uneasiness over the master's failure to maintain a record. We reverse.
A master must file a written record of the evidence along with the report. E.g., Berk v. Berk, 423 So. 2d 1018 (Fla. 4th DCA 1982); Rule 1.490(f), Fla.R.Civ.P. The master is responsible for ensuring that a written record is produced. Petrakis v. Petrakis, 597 So. 2d 856 (Fla. 3d DCA 1992). This requirement is not discretionary. Berk.
ANSTEAD, LETTS and STONE, JJ., concur.